The defendants insisted that Jacob P. Van Woert was a general agent of the assignees, and had carried on the suit with their knowledge, and that the assignees under Van Woert’s general authority from them were liable for costs. On the part of the assignees it was insisted, that the assignees were such solely for the benefit of all the creditors of the plaintiffs, that the assignees knew nothing of the suit being commenced or carried on against the defendants, who were both insolvent; that the demand for which the suit was brought is a valid and subsisting claim against defendants, and is still unpaid.
Beardsley, Justice.
There is plausible ground for the motion. It is however positively sworn to by the assignees and agent, that the assignees never knew anything about this suit. All the affidavits go to show that at the time of prosecution the defendants were insolvent. Some of the *218affidavits show that there was a general authority of the agent. The agent swears whatever he did in this suit he did in his own right, and advanced his own money. The court does not feel at liberty to disbelieve the two assignees, that they had never interfered and carried on the suit. Although the agent was authorized to do some things for the assignees, yet it appears he never had any express authority from them to carry on this suit. The assignees expressly deny ever having any knowledge of the cause. The case does not appeal very strongly to the equity powers of the court, and must be denied, but without costs.